In a matrimonial action in which the parties were divorced by judgment dated July 10, 1981, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of an order and modified judgment (one paper) of the Supreme Court, Queens County (Fasullo, J. H. O.), entered February 10, 1987, as limited her award of counsel fees to $2,000 for her prosecution of a motion to enforce the terms of the parties’ separation agreement and in defense of the defendant husband’s cross motion to modify the judgment of divorce.
Ordered that the order and modified judgment is modified, on the law and the facts, to increase the award of counsel fees including disbursements to $10,110.06 subject to credit for any amounts previously paid by the defendant husband for counsel fees incurred by the plaintiff with respect to the instant motion and cross motion; as so modified, the order and modified judgment is affirmed, with costs to the plaintiff, and the matter is remitted to the Supreme Court, Queens County, for a determination as to the amounts previously paid by the defendant for counsel fees incurred with respect to the instant motion and cross motion.
The Judicial Hearing Officer’s award of $2,000 in counsel fees to the plaintiff on her successful prosecution of the instant motion and in defense of the defendant’s cross motion, *785inter alia, to vacate the spousal support provision of the judgment of divorce was inadequate. The award of counsel fees was made pursuant to the terms of the parties’ agreement which is incorporated in their judgment of divorce and the question of whether an award should be made was not left to the discretion of the Judicial Hearing Officer (see, Canick v Canick, 122 AD2d 767).
The parties stipulated that the reasonableness of the award would be established upon submission of attorney’s affirmations as to value and services. Therefore, no hearing was or is required (Melone v Melone, 113 AD2d 745). Upon our review of the unopposed affirmations setting forth the services rendered, and considering only those items which relate to the prosecution of the plaintiffs motion for enforcement and in defense of defendant’s cross motion, the affirmations being particularly detailed, we determine that the plaintiff is entitled to counsel fees in the amount of $10,110.06, which includes disbursements. Mollen, P. J., Bracken, Spatt and Sullivan, JJ., concur.